Citation Nr: 9912333	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

Entitlement to service connection for hepatitis and to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, for the period from February 2, 1994, to January 
25, 1995.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.  By rating action dated in December 1994 the Department 
of Veterans Affairs (VA) granted service connection for post-
traumatic stress disorder, rated 10 percent disabling 
effective from February 2, 1994.  Service connection for 
hepatitis was denied.  The veteran appealed from those 
decisions.  By rating actions dated in January and June 1995, 
service connection was established for alcohol abuse and 
substance abuse as secondary to the veteran's post-traumatic 
stress disorder.  In an August 1995 rating action the 
evaluation for the post-traumatic stress disorder was 
increased to 30 percent effective from February 2, 1994.  In 
an April 1998 rating action the evaluation for the post-
traumatic stress disorder was increased to 100 percent 
effective January 25, 1995, the date of the veteran's 
admission to a VA hospital.  The 30 percent evaluation for 
the period from February 2, 1994, to January 25, 1995, was 
confirmed and continued.  The case is now before the Board 
for appellate consideration.


REMAND


The record reflects that the veteran had been represented in 
connection with his appeal by a private attorney.  In April 
1998 the attorney advised the regional office that he was 
withdrawing his representation of the veteran.  He indicated 
that he had attempted on several occasions to notify the 
veteran of his withdrawal as his representative but his 
attempts to locate the veteran had not been successful.  The 
record does not reflect that the veteran has ever been 
advised of the withdrawal of representation by the attorney 
or advised of his rights to obtain another representative.  

The record also discloses that in the April 1998 supplemental 
statement of the case it was indicated that if the veteran 
was satisfied with the effective date of the 100 percent 
evaluation for his post-traumatic stress disorder and no 
longer wanted to appeal the 30 percent rating for the period 
from February 2, 1994, to January 25, 1995, he should so 
inform the regional office.  He was also asked to advise the 
regional office if he still wanted to appeal for a higher 
rating for the period from February 2, 1994, to January 25, 
1995.  However, the record reflects that the supplemental 
statement of the case was sent to the veteran at an address 
in Jefferson, Iowa.  In May 1998 he was notified of the 
increase in the evaluation for the post-traumatic stress 
disorder to 100 percent disabling and the amounts of his 
monthly compensation.  That notice was sent to an address in 
Topeka, Kansas.  In November 1998 the regional office noted 
that the veteran had requested a personal hearing with the 
local hearing officer at one point in his appeal and he was 
asked whether he still wished to have a hearing either before 
a local hearing officer or before a member of the Board 
sitting at the regional office, or before a member of the 
Board sitting in Washington, D.C.  That letter was also 
addressed to the veteran at the Topeka, Kansas, address.  The 
veteran did not respond to the letter.  However, the record 
discloses that it was later determined that the veteran was 
residing in Auburn, Kansas.  Thus, the veteran may not have 
received the April 1998 supplemental statement of the case or 
November 1998 regional office letter regarding a hearing.  

In view of the above matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  A copy of the April 1998 supplemental 
statement of the case should be sent to 
the veteran at his current address in 
Auburn, Kansas.  

2.  If the veteran does not withdraw his 
appeal or if he fails to respond, he 
should be contacted and asked whether he 
wishes to have a hearing in connection 
with his appeal.  If so, a hearing should 
be scheduled for him.  The veteran should 
also be provided information regarding 
his right to select another 
representative to assist him in 
connection with his appeal.  

3.  The veteran's case should then be 
reviewed by the regional office.  If the 
determination regarding either issue on 
appeal remains adverse to the veteran, he 
and any representative he may appoint 
pursuant to the pertinent development 
specified in the second directive 
hereinabove should be sent a supplemental 
statement of the case, if considered 
necessary, and be afforded an appropriate 
period of time in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




